Citation Nr: 0943834	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-286 39A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for fibromyositis of 
the trapezius muscle with cervical strain evaluated as 20 
percent disabling prior to August 2, 2007; and 30 percent 
disabling since August 2, 2007.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a pinched neck nerve.

3.  Entitlement to service connection for a bilateral knee 
condition, to include as secondary to the service-connected 
fibromyositis of the trapezius muscle with cervical strain.

4.  Entitlement to service connection for inflammation of the 
radicular nerves, to include as secondary to service-
connected fibromyositis of the trapezius muscle with cervical 
strain.

5.  Entitlement to service connection for a bilateral 
shoulder condition, to include as secondary to service-
connected fibromyositis of the trapezius muscle with cervical 
strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied the Veteran's 
increased ratings claim for fibromyositis of the trapezius 
muscle with cervical strain and declined to reopen his 
service connection claim for a pinched neck nerve.  In 
addition, this decision denied his claims for service 
connection for a bilateral knee condition, a bilateral 
shoulder condition and radicular nerve inflammation.

An August 2008 Decision Review Officer decision increased the 
evaluation for fibromyositis of the trapezius muscle with 
cervical strain to 30 percent, effective August 2, 2007.

In his substantive appeal received in September 2005, the 
Veteran appears to have raised a claim for service connection 
for a lumbar spine condition.  This matter is referred to the 
agency of original jurisdiction for adjudication.

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to August 2, 2007, fibromyositis of the trapezius 
muscle with a cervical strain manifested was manifested by 
subjective complaints of pain with cervical spine forward 
flexion range of motion limited to 20 degrees; there was no 
evidence of spinal ankylosis or of cervical spine forward 
flexion range of motion being limited to 15 degrees or less.

2.  After August 2, 2007, the fibromyositis of the trapezius 
muscle with a cervical strain manifested has been manifested 
by subjective complaints of pain with cervical spine forward 
flexion range of motion limited to 10 degrees; there was no 
evidence of spinal ankylosis.

3.  Throughout the course of this appeal, trapezius muscle 
impairments have limited the range of motion of each shoulder 
to approximately shoulder level.

4.  Entitlement to service connection for a pinched neck 
nerve was denied in an unappealed July 1971 rating decision 
as the competent medical evidence did not establish that the 
Veteran suffered from a current disability.

5.  The evidence received since the July 1971 rating decision 
does not include information that was not previously 
considered, and which establishes a fact necessary to 
substantiate the claims, the absence of which was the basis 
of the previous denial.

6.  The Veteran does not currently have a radicular nerve 
disability.

7.  The Veteran does not currently have a bilateral shoulder 
condition other than service connected impairment of the 
trapezius muscle, that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for the period prior to August 2, 2007 for 
fibromyositis of the trapezius muscle with cervical strain 
have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic 
Codes (DCs) 5237, 8520 (2009).

2.  The criteria for a disability evaluation in excess of 30 
percent for the period after to August 2, 2007 for 
fibromyositis of the trapezius muscle with cervical strain 
have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5237, 8520.

3.  The criteria for a separate disability evaluation of 20 
percent, but not higher, for trapezius muscle limitation of 
motion to each shoulder have been met.  38 U.S.C.A. §§ 1155, 
5107(b), 7105; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
4.124a, DC 5201 (2009).

3.  The July 1971 rating decision denying service connection 
for a pinched neck nerve is final.  38 U.S.C.A. § 7105 (West 
2002).

4.  Evidence received since the July 1971 rating decision 
denying service connection for a pinched neck nerve is new 
and material and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  The criteria for service connection for a radicular nerve 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006 & 
2009).

6.  The criteria for service connection for a bilateral 
shoulder disability other than the service-connected 
trapezius muscle impairment have not been met.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision with 
regard to the Veteran's service connection claim for a 
bilateral shoulder disability, further assistance is 
unnecessary to aid the Veteran in substantiating that claim.

The Veteran was provided with VCAA notice in a February 2004 
letter.  This letter notified the Veteran of what evidence 
was required to substantiate his claim for an increased 
disability evaluation for his fibromyositis of the trapezius 
muscle with cervical strain.  This letter also notified the 
Veteran of what evidence was required to substantiate his 
claims for service connection claims for radicular nerve 
inflammation and a neck condition.  This letter also informed 
him of what evidence VA would obtain, what evidence he was 
expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining evidence from other 
agencies.  Finally, the letter notified the Veteran that he 
may submit any evidence that his service connected disability 
increased in severity.  

In addition, the Veteran was provided with notice with regard 
to his secondary service connection claims for radicular 
nerve inflammation and a neck condition in a September 2008 
letter.  This notice was provided after the initial 
adjudication of the Veteran's claims and was not 
readjudicated after the notice was provided.  VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini.  The Veteran has not alleged prejudice nor 
has any been demonstrated in the record.  Therefore, any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
second and third elements had been substantiated when service 
connection was granted for his fibromyositis of the trapezius 
muscle with cervical strain.  The December 2004 letter 
provided notice of the second and third elements with regard 
to the remaining claims.  The remaining elements of proper 
Dingess notice were provided in the March 2007 letter, after 
the initial adjudication of the Veteran's claims.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini.  As the Veteran's claims 
were readjudicated in an August 2008 supplemental statement 
of the case, this timing deficiency was cured.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

A March 2007 VCAA letter notified the Veteran that medical or 
lay evidence could be submitted to substantiate his claim for 
an increased rating and provided specific examples.  The 
letter stated that such evidence should describe the nature, 
severity and duration of his symptoms or the impact of the 
condition on his employment or job performance.  It also 
notified the Veteran that he may submit statements from his 
current or former employers.  This notice was provided to the 
Veteran after to the initial adjudication of his claim but 
this timing deficiency was cured with the readjudication of 
the claim in the August 2008 SSOC.  Mayfield v. Nicholson, 
supra.

A June 2008 letter provided notice with regard to the 
remaining elements outlined in Vazquez-Flores.  This notice 
was provided to the Veteran after the initial adjudication of 
his claim but this timing deficiency was cured with the 
readjudication of the claim in the August 2008 SSOC.  
Mayfield v. Nicholson, supra.

Further, there is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the Veteran's increased rating claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the matters decided on appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this 
juncture.  See Shinseki v. Sanders, supra.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied. Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

A September 2008 letter informed the Veteran that his claim 
for service connection for a pinched neck nerve had been 
previously denied, informed him of the need for new and 
material evidence to reopen the claim, and provided 
regulatory definitions of "new" and "material."  This letter 
also provided the reason for the previous denial.  There is a 
timing deficiency with regards to this letter as it was 
provided after the initial adjudication of the Veteran's 
claim and his claim was not subsequently readjudicated in a 
SSOC.  The Veteran has not been prejudiced as the July 1971 
rating decision informed him that the claim was being denied 
due to the absence of evidence documenting that he suffered 
from a pinched neck nerve.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s). 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and 
his VA treatment records have been obtained.  An August 2008 
inquiry indicated that the Veteran was not in receipt of 
Social Security Administration benefits.  He has been 
afforded several VA examinations and sufficient medical 
opinions have been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of the 
Veteran's claims.

Fibromyositis of the Trapezius Muscle with Cervical Strain

The Veteran contends that he is entitled to a disability 
evaluation in excess of 20 percent for the period prior to 
August 2, 2007 and in excess of 30 percent for the period 
after August 2, 2007 due to the pain he experiences in his 
neck and shoulder.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield,  21 Vet. 
App. 505 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Cervical spine disabilities are evaluated under the general 
rating formula for rating diseases and injuries of the spine.  
38 C.F.R. § 4.71a.

For VA compensation purposes, normal combined range of motion 
of the cervical spine is 340 degrees.  Normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees. The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Each range of motion measurement is to be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(2).

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for limitation 
of the cervical spine that combines to not greater than 170 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal spinal contour such as scoliosis 
reversed lordosis or abnormal kyphosis.  A 30 percent 
evaluation in warranted for forward flexion of the cervical 
spine that is limited to 15 degrees or less or if there is 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71, DC 5237.

A 40 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire cervical spine.  A 100 percent 
evaluation is warranted for ankylosis of the entire spine.  
38 C.F.R. § 4.71, DC 5237.

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-
5243, Note (3).

In evaluating limitation of shoulder motion, VA is required 
to consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The normal range of motion of the shoulder is 180 
degrees of forward flexion and 180 degrees of abduction, with 
90 degrees being shoulder level for each movement.  See 38 
C.F.R. § 4.71, Plate I.

For impairments related to the sciatic nerve, where paralysis 
is complete, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely), an 80 disability evaluation is warranted.  
Severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  A 40 percent 
evaluation is warranted for moderately severe incomplete 
paralysis.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis, and a 10 percent disability evaluation 
would be warranted for mild incomplete paralysis.  38 C.F.R. 
§ 4.124a, DC 8520.
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A March 2004 VA orthopedic examination revealed cervical 
spine forward flexion range of motion from zero to 20 degrees 
and extension range of motion from zero to 20 degrees.  
Cervical spine lateral rotation range of motion was noted to 
be from zero to 15 degrees and from zero to 20 degrees.  
Bilateral shoulder abduction range of motion was from zero to 
110 degrees, forward flexion was from zero to 110 degrees, 
and internal rotation was from zero to 90 degrees, all with 
pain.  The examiner noted that there was evidence of spasms 
in the trapezius muscles bilaterally but no evidence of 
fatigability or incoordination.

An August 2, 2007 VA orthopedic examination reflected the 
Veteran's reports of constant cervical spine pain.  Radiation 
into the upper extremities was denied.  He reported using a 
cervical brace but did not present with one at the time of 
this examination.  Difficulties driving a vehicle and using a 
computer due to cervical spine pain were reported.  He 
reported working paving streets for the past five years.  
Incapacitating episodes over the past year were denied.

Physical examination conducted by the August 2007 VA 
orthopedic examiner revealed mild spasms and mild tenderness 
with no weakness.  Bilateral flexion cervical spine range of 
motion was noted to be from zero to 10 degrees, bilateral 
rotation was noted to be from zero to 10 degrees, and 
extension was noted to be from zero to 10 degrees.  

Mild to moderate pain was reported with all movements.  
Bilateral shoulder forward elevation range of motion was from 
zero to 80 degrees, abduction was from zero to 80 degrees, 
adduction was from zero to 10 degrees, internal rotation was 
from zero to 20 degrees and external rotation was from zero 
to 50 degrees.  T

The examiner noted although that the Veteran claimed mild to 
moderate pain with each shoulder range of motion exercise, 
there appeared to be pain magnification.  Repetitive range of 
motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance.  Ranges of motion for the 
Veteran's back and shoulder were measured using a goniometer.  
Neurological examination revealed normal sensory and motor 
function.  Following this examination and a review of the 
Veteran's claims file, a diagnosis of a cervical strain was 
made.  The examiner noted that he did not believe this 
physical examination actively reflected the Veteran's true 
capacity, particularly in light of his employment paving 
streets.

Prior to August 2, 2007, the Veteran's fibromyositis of the 
trapezius muscle with a cervical spine strain manifested as 
cervical spine forward flexion range of motion from zero to 
20 degrees with spasms in the trapezius muscles.  A rating 
higher than 20 percent under the general rating formula would 
require that the Veteran's cervical spine forward flexion 
range of motion was limited to 15 degrees or less or that 
there was favorable ankylosis of the entire cervical spine.  
The evidentiary record suggests that the Veteran retains 
significant motion in his cervical spine and is negative for 
ankylosis.  In addition, no evidence has been presented 
suggesting that the Veteran's cervical spine range of motion 
was additionally limited by such factors as pain, flare-ups, 
incoordination, excess fatigability, or weakened movement 
which would warrant consideration under Deluca.

The VA orthopedic examination conducted on August 2, 2007, 
revealed that his cervical spine forward flexion was from 
zero to 10 degrees, as measured by a goniometer, with mild to 
moderate pain reported on all movements.  The examiner found 
no additional limitation due to functional factors.  This 
finding served as the basis for the increased rating to 30 
percent.

A rating higher than 30 percent under the general rating 
formula would require forward flexion range of motion of the 
thoracolumbar spine that is limited to 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the cervical spine.  The evidentiary 
record suggests that the Veteran retains significant spinal 
motion and is negative for ankylosis.  Although the Veteran 
subjectively reported mild to moderate pain throughout his 
cervical spine range of motion, the examiner noted that he 
did not believe these examinations results reflected the 
Veteran's true capacity.  No evidence has been presented 
suggesting that the Veteran's cervical spine range of motion 
was additionally limited by such factors as flare-ups, 
incoordination, excess fatigability, or weakened movement 
which would warrant consideration under Deluca.  In any 
event, the provisions of 38 C.F.R. §§ 4.40, 4.45, are not for 
consideration where, as in this case, the Veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

In general, disabilities arising from a common single disease 
entity are to be rated separately, as are all other disabling 
conditions.  38 C.F.R. § 4.25(b) (2009).  The Veteran's 
disability of the trapezius with cervical strain has been 
evaluated together, and a single evaluation has been awarded 
on the basis of the cervical spine disability.

The July 1971 rating decision styled the Veteran's service-
connected condition as "fibromyositis, left half of [the] 
trapezius muscle with a cervical strain" and the May 2004 
rating decision styled this condition as "fibromyositis of 
[the] trapezius muscle with cervical strain."  Each rating 
decision considered any shoulder impairments in reaching 
their respective decisions.  Service connection for 
impairments to the trapezius muscle has therefore been 
effective granted and a disability rating for this condition 
must be considered.  38 U.S.C.A. § 7105; see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991) (listing a condition 
on a rating decision as part of a service connected 
disability has the effect of granting service connection).

The March 2004 examination contained an opinion that the 
Veteran had limitation of shoulder motion due to trapezius 
muscle spasms, which were in turn secondary to the cervical 
spine strain.

Limitation of the arm motion at shoulder level warrants a 20 
percent evaluation, while limitation midway between the side 
and shoulder level warrants a 30 percent evaluation for the 
major arm and a 20 percent evaluation for the minor arm.  
Limitation of arm motion to 25 degrees from the side warrants 
a 40 percent disability evaluation for the major arm and a 30 
percent disability evaluation for the minor arm.  DC 5201.

A separate rating for bilateral shoulder range of motion 
impairment is warranted throughout the course of this appeal.  
38 C.F.R. § 4.25(b).  Both the March 2004 and the August 2007 
examinations demonstrated that bilateral forward flexion 
range of motion was approximately shoulder level.  Subsequent 
treatment records show that on one occasion the Veteran could 
reach well beyond shoulder level, while on another occasion 
he had marked limitation of motion in all shoulder planes.  
Resolving doubt in the Veteran's favor, separate 20 percent 
rating are granted for limitation of motion of each shoulder 
to shoulder level.

A higher evaluation is not warranted as there is no competent 
medical evidence that his shoulder range of motion was 
limited to midway between his side and shoulder level.  DC 
5201.

A separate rating on the basis of neurological impairment is 
not warranted for any period during the course of this appeal 
as both the March 2004 and August 2007 orthopedic examiner 
did not find any neurologic impairment, and the Veteran 
denied experiencing any such impairment at these 
examinations.  DC 8520.

The Veteran contends in his September 2005 substantive appeal 
that he had been evaluated under DC 5301 for a trapezius 
muscle injury.  This is incorrect as he has been evaluated 
under DC 5237 for a cervical strain throughout the course of 
this appeal.  The Board notes that as the Veteran did not 
experience a through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, his trapezius muscle injury could be rated no 
higher than slight and entitling him to a noncompensable 
disability evaluation under DC 5301.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.


Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.   Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's condition primarily manifested as subjective 
complaints of pain with shoulder and cervical spine 
limitation of motion throughout the course of this appeal.  
The rating criteria contemplate these impairments.  There 
have been no periods of hospitalization due to his condition 
reported during the course of this appeal.  Hence, referral 
for consideration of an extraschedular rating is not 
warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.  

The Veteran has not contended, nor is there evidence 
suggesting, that his fibromyositis of the trapezius muscle 
with cervical strain prevent him from obtaining or 
maintaining gainful employment.  He reported working as a 
restaurant manager in a January 2004 VA treatment note and 
reported that he worked paving streets in an August 2007 VA 
orthopedic examination.  Accordingly, further consideration 
of entitlement to TDIU is not warranted.

Service Connection 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

Certain chronic disabilities such as arthritis are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service. This presumption applies to veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

During the course of this appeal, VA amended the provisions 
of 38 C.F.R. § 3.310 to provide that it would not concede 
that a nonservice-connected disease or injury was aggravated 
by a service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  38 
C.F.R. § 3.310(b) (2009).  The instant claims are being 
denied because there is either no current disability, or 
because of an absence of evidence relating a disability to 
service or service connected disability, regardless of any 
claims of aggravation.  Hence, it is not necessary to reach 
the question of which version of the regulation applies.  
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Pinched Neck Nerve New and Material Evidence 

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, supra.

The Veteran's claim for service connection for a pinched neck 
nerve was originally denied in a July 1971 rating decision as 
the competent medical evidence did not demonstrate a current 
disability.  This decision is final.  38 U.S.C.A. § 7105.

The evidence considered in this July 1971 rating decision 
included the Veteran's service treatment records and a June 
1971 VA neurological examination.

The Veteran's May 1968 entrance examination was negative for 
any relevant abnormalities.  An October 1969 treatment note 
shows that he reported falling over a log during training, 
twisting and injuring his lower back, and an impression of a 
mild lumbosacral strain was noted.  The Veteran was involved 
in a jeep accident in July 1970 and an orthopedic examination 
revealed no orthopedic pathology.  A complaint of whiplash 
was noted in a July 1970 treatment note with the examiner 
stating that the Veteran was wearing a cervical collar.

A March 1971 orthopedic treatment note indicates that the 
Veteran had been suffering from whiplash since a jeep 
accident in July 1970.  Physical examination revealed 
tenderness over the cervical paraspinous and that an 
accompanying X-ray was negative.  An impression of an acute 
cervical strain was made and the Veteran was instructed to 
continue to wear his cervical collar.

A March 1971 discharge examination was negative for any 
relevant abnormalities, and the Veteran indicated in his 
accompanying Report of Medical History (RMH) that he had been 
experiencing neck pain as a result of a July 1970 automobile 
accident.

A June 1971 VA neurological examination reflected the 
Veteran's reports of pain in the upper border of the 
trapezius muscle, between his shoulder blades and the 
paraspinal muscles of the left lumbar area.  He reported that 
his pain was aggravated by lifting anything heavy and that 
sometimes sitting in a certain position would cause pain.  
Radiation of pain into his extremities was denied.  

Neurological examination revealed that the tone of both 
trapezius muscles was excellent, the cremasteric and 
abdominal reflexes were deep and active.  Sensation to light, 
touch and pinprick was normal.  All coordination tests were 
noted to be well-performed and his motor power was good.  
Following this examination, the neuropsychiatrist noted that 
there was no neurological disease found.  An accompanying 
cervical and thoracic spine X-ray revealed that there was no 
fracture, dislocation or disease.

Additional evidence received since the July 1971 rating 
decision included VA treatment records dated between August 
1972 and August 2008 and an August 2008 VA orthopedic 
examination.

A complaint of neck pain was noted in an August 1972 VA 
treatment note.

An August 1976 VA orthopedic treatment note shows that the 
Veteran complained of neck pain.  He reported injuring his 
neck in the July 1970 jeep accident and that he had had 
"trouble" with his neck since that time.  On physical 
examination no neurologic impairment was reported.  The 
diagnoses were cervical strain and fibromyositis of the upper 
half of the trapezius muscle.

At a January 1998 VA orthopedic examination The Veteran again 
reported neck pain, weakness, stiffness and fatigueablity 
since his July 1970 jeep accident.  He reported wearing a 
cervical collar at times and that he has missed work as a 
laborer on many occasions due to his neck.  Physical 
examination revealed no neurologic or postural abnormalities 
or deformities.  A conclusion of chronic cervical and 
lumbosacral strain was made.

A June 2007 VA treatment note indicated that the Veteran's 
neck rotation and lateral bending were reduced.

The Veteran denied radiating pain into his upper extremities 
during an August 2007 VA orthopedic examination.  
Neurological examination, including sensory and motor 
function, was noted to be normal.

The Veteran's claim for service connection for a pinched neck 
nerve had been previously denied as competent evidence 
establishing that he suffered from a current disability had 
not been presented.  As such, competent evidence documenting 
that he suffers from a current nerve disability is required 
to reopen his service connection claim.

No such evidence has been received.  The Veteran's newly 
submitted treatment records document treatment for a variety 
of conditions but do not document a diagnosis or treatment 
for a pinched neck nerve, despite his claims to be suffering 
from the condition.  

As a layperson, the Veteran is competent to offer testimony 
as it relates to the symptoms he personally observed and 
experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The Veteran's complaints have been attributed to the 
already service connected cervical spine strain, and he has 
not been found to have a neurologic disability.  The medical 
professionals who have repeatedly evaluated his complaints 
have far more expertise than the Veteran to determine the 
etiology of his symptoms.  Hence, the most probative evidence 
consists of the clinical findings and opinions.  This 
evidence is against the claim.  In this case, the objective 
medical evidence was negative for a pinched nerve disability 
and outweighs the Veteran's unsupported statements to the 
contrary.  

New and material evidence has not been received and the claim 
is not reopened.  The Veteran's appeal is therefore denied.  
38 U.S.C.A. § 5015(b).

Radicular Nerves 

The Veteran's May 1968 entrance examination and March 1971 
discharge examination were negative for any relevant 
abnormalities.  His remaining service treatment records were 
negative for any symptoms, treatments or diagnoses of any 
radicular nerve condition.

Radiation of pain into the Veteran's extremities was denied 
in a June 1971 VA neurological examination.  

Upper extremity radiculopathy was denied in a January 1998 VA 
orthopedic examination.  The Veteran did report bilateral 
lower extremity radiculopathy, with the left greater than the 
right, and sciatic nerve distribution.  Physical examination 
revealed no neurologic abnormalities.

VA examinations have repeatedly determined that there were no 
neurologic abnormalities and no other competent medical 
evidence has been submitted suggesting that the Veteran 
suffers from such a condition.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  

In the absence of proof of a present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  As a current disability has not been diagnosed, 
the Veteran's service connection claim for a radicular nerve 
condition cannot be granted.

Although the Veteran claims to be suffering from a radicular 
nerve condition, the objective medical evidence is negative 
for such a condition.  As discussed above with regard to the 
pinched nerve claim, his unsupported statements are 
outweighed by the objective medical evidence and expert 
medical opinions.  Cf. Jandreau v. Nicholson, supra; Buchanan 
v. Nicholson, supra.  

As the weight of the evidence is against the Veteran's 
service connection claim for a radicular nerve condition, and 
reasonable doubt therefore does not arise and the claim must 
be denied.  38 U.S.C.A. §5107(b).


Bilateral Shoulder Condition 

The Veteran's May 1968 entrance examination and March 1971 
discharge examination were negative for any relevant 
abnormalities.  He reported a painful shoulder or elbow in 
his March 1971 RMH.  His remaining service treatment records 
are negative for any symptoms, treatments or diagnoses of any 
shoulder condition.

Complaints of pain and stiffness in the left shoulder were 
noted in a June 1971 VA treatment note.  An accompanying June 
1971 shoulder X-ray revealed that the bone and joint 
structures were all normally outlined and found that there 
was no evidence of recent or old injury or disease.  Physical 
examination conducted during VA treatment in July 1971 
revealed no muscle spasms or tenderness with full range of 
motion.

An August 2002 VA left shoulder X-ray revealed elevation of 
the humeral head.

During VA treatment in August 2003, the Veteran complained of 
intermittent left shoulder pain for the past year.  His pain 
sometimes prevented him from lifting his arms.  Physical 
examination revealed that his left shoulder was not tender, 
that the humeral head might be higher on the left and that 
there was slightly decreased internal rotation range of 
motion.  An impression of left shoulder joint ache, rule-out 
rotator cuff problem or impingement was made.

The March 2004 VA orthopedic examination reflects the 
Veteran's complaints of shoulder arthritis secondary to 
cervical strain.  Physical examination revealed spasms of the 
trapeze muscles bilaterally.  Following this examination, the 
examiner opined that degenerative joint disease of the 
shoulders, if diagnosed, would not be secondary to the 
Veteran's cervical spine strain.  The examiner also opined 
that the Veteran's range of shoulder motion was impaired by 
the muscle spasms in the trapezius muscles.

A January 2005 left shoulder magnetic resonance imaging (MRI) 
study revealed supraspinatus tendinitis and minimal 
subacromial-subdeltoid bursitis.

Complaints of right shoulder pain were noted in a June 2007 
VA rheumatology examination.  The Veteran's compliance with 
medications was noted to be suboptimal and physical 
examination revealed reduced right shoulder abduction.

An August 2007 VA orthopedic examination reflects the 
Veteran's complaints of constant, severe bilateral shoulder 
pain.  He reported difficulty in overhead use and lifting 
more than four pounds due to this shoulder pain.  He reported 
using no canes, crutches, walkers, braces or wheelchairs.  
Physical examination, including range of motion testing, was 
completed.  Following this examination and a review of the 
Veteran's claims file, the examiner noted that no diagnosis 
was justified despite the subjective reports of pain. 

A May 2008 VA rheumatology treatment note reveals that his 
left shoulder had marked decrease in his range of motion in 
all planes and weakness at the supraspinatus.  An impression 
of rotator cuff arthropathy was made.

A July 2008 VA physical therapy note shows that the Veteran 
reported left shoulder pain since being involved in a jeep 
accident while in service.  He reported that this pain was in 
the anterior shoulder and the top of the shoulder, and that 
he experienced pain when reaching over his head, lying on his 
left side or reaching behind his back.

As previously discussed, the service connection for 
impairment to the trapezius muscle with resultant limitation 
of shoulder motion is already in effect.  See 38 U.S.C.A. § 
7105; Baughman v. Derwinski, supra.  The instant claim is 
seeking service connection for a shoulder disability other 
than that related to the trapezius muscle disability.

The record suggests that the Veteran may suffer from a left 
shoulder rotator cuff condition, as indicated in a May 2008 
VA rheumatology treatment note.  His in-service treatment 
records are negative for evidence of a shoulder injury 
outside of the service-connected trapezius muscle injury.  

No competent medical evidence has been presented establishing 
a nexus between a rotator cuff injury and service.  The 
Veteran has reported a continuity of symptomatology, but that 
symptomatology has been associated with the already service 
connected trapezius muscle disability.  The March 2004 VA 
examiner, found no link between current degenerative joint 
disease (if present) and service.  A subsequent MRI showed 
degenerative changes in the left shoulder, but there is no 
competent opinion linking this finding to service.  The 
Veteran is competent to report his symptoms, but lacks the 
expertise to say that the continuity of symptoms is 
attributable to degenerative changes.  Hence, service 
connection is not warranted for such a disability.  

As the weight of the evidence is against finding a nexus 
between a shoulder condition, other than trapezius muscle 
disability, and active service, reasonable doubt does not 
arise and the claim must be denied. 38 U.S.C.A. §5107(b).



ORDER

Entitlement to an increased rating for fibromyositis of the 
trapezius muscle with cervical strain is denied.

Entitlement to a separate disability rating of 20 percent for 
each shoulder due to limitation of motion is granted.

New and material evidence not having been received; the claim 
for service connection for a pinched neck nerve is not 
reopened.

Entitlement to service connection for a radicular nerve 
disability is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran complained of a trick or locked knee in his March 
1971 Report of Medical History.  A January 2001 VA left knee 
X-ray revealed very minimal degenerative bone spurring at the 
posterior left patella and a May 2001 VA right knee X-ray 
revealed mild joint space narrowing medially with minimal 
osteophyte formation as well as the presence of small 
patellofemoral spurs and enthesophytes.  Knee osteoarthritis 
and occasional pseudogout were diagnosed in February 2003.  
He reported bilateral knee pain for the past twenty years 
which began after weight lifting in a June 2008 VA treatment 
note.

In light of the Veteran's in-service reports of a knee 
condition and post-service evidence of a bilateral knee 
condition, an orthopedic examination is necessary to 
determine whether there is a nexus between his current 
bilateral knee condition and his service.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should afford the Veteran 
a VA examination to determine whether any 
current bilateral knee disability is 
related to service.  The claims folder 
including a copy of this remand must be 
made available to, and be reviewed by, the 
examiner.  The examiner should note such 
review in the examination report or in an 
addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
bilateral knee disability had its onset in 
service or is otherwise related to a 
disease or injury in service, including 
his service-connected fibromyositis of the 
trapezius muscle with cervical strain.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

The examiner should provide a rationale 
for this opinion.

2.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


